DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hasuda et al. (United States Patent Application Publication 2017/0351162), hereinafter referenced as Hasuda, in view of Itaya et al. (United States Patent Application Publication 2021/0337125), hereinafter referenced as Itaya, and further in view of Shintani (United States Patent Application Publication 2018/0048795).
Regarding claim 1, Hasuda discloses an imaging device comprising: an imaging element that receives light from a subject and performs photoelectric conversion (figure 1 exhibits image sensor 22 as disclosed at paragraph 23); a control unit that controls a timing of a charge reset of the imaging element (figure 2 exhibits controller 26 which controls the timing for sequential reset of the image sensor as disclosed at paragraph 61); and a shutter unit including a base part (figure 2 exhibits a shutter unit including substrate 210 which is a base for the shutter as disclosed at paragraph 31) and includes an opening through which light passes (figure 2 exhibits opening 215 as disclosed at paragraph 29), an opening and closing blade that shields a part of the opening from light depending on the timing of the charge reset (figure 4 exhibits rear curtain blade 250 as disclosed at paragraph 41; paragraph 63 teaches that the rear curtain shields a portion of opening 215 based on the reset timing in order to achieve an exposure time for each row of the image sensor), and a support part that supports the opening and closing blade (figure 4 exhibits a rear curtain driving arm 251 as disclosed at paragraph 41), and a width of the opening and closing blade in a traveling direction is smaller than a width of the opening in the traveling direction (paragraph 46 further teaches that rear curtain blade only partly covers the opening 215).  However, Hasuda fails to disclose wherein the shutter unit is disposed on a front surface of the imaging element and wherein only one opening and closing blade is included.
Itaya is a similar or analogous system to the claimed invention as evidenced Itaya teaches an imaging device wherein the motivation of minimizing the horizontal spacing between the shutter and image sensor, thereby allowing for a reduction in size of the overall camera would have prompted a predictable variation of Hasuda by applying Itaya’s known principal of providing a shutter unit disposed on a front surface of the imaging element (figure 4 exhibits wherein mount box 130 is connected together, while figure 6 exhibits shutter unit 150 mounted to the front of image shake correction unit 160 which includes image sensor 112 as disclosed at paragraph 105).
In view of the motivations such as minimizing the horizontal spacing between the shutter and image sensor, thereby allowing for a reduction in size of the overall camera   one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hasuda.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Hasuda in view of Itaya fails to disclose wherein only one opening and closing blade is included.
Hasuda teaches an imaging device with front and rear mechanical curtains, wherein the rear mechanical curtain has a single blade (paragraph 46 teaches that a single rear curtain blade is provided).  Shintani teaches that a shutter having mechanical front and rear curtains may be substituted for a shutter having only an electronic front curtain and a mechanical rear curtain (paragraph 43 teaches that a mechanical front curtain may be omitted in place of an electronic front curtain).  Because both Hasuda and Shintani teach shutter mechanisms for a camera, it would have been obvious to a person having ordinary skill in the art to substitute an electronic front curtain as taught by Shintani for the mechanical front curtain taught by Hasuda, to achieve the predictable result of controlling the start of an exposure period.  Furthermore, because Hasuda teaches that the rear curtain may contain a single opening and closing blade (paragraph 46 teaches that a single rear curtain blade is provided), the substitution results in wherein only one opening and closing blade is included.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Hasuda in view of Itaya and further in view of Shintani discloses everything claimed as applied above (see claim 1), in addition, Hasuda discloses wherein the control unit performs the charge reset prior to traveling of the opening and closing blade (paragraphs 62 and 63 teach that pixel reset is performed as an electronic front curtain prior to the rear curtain blade travelling).
Regarding claim 4, Hasuda in view of Itaya and further in view of Shintani discloses everything claimed as applied above (see claim 1), in addition, Hasuda discloses wherein the control unit causes charge reading of the imaging element to be started depending on traveling of the opening and closing blade (paragraph 66 teaches that pixel readout starts after the rear curtain blade starts travelling).
Regarding claim 5, Hasuda in view of Itaya and further in view of Shintani discloses everything claimed as applied above (see claim 4), in addition, Hasuda discloses wherein the control unit causes the charge reading to be started after a traveling start of the opening and closing blade (paragraph 66 teaches that pixel readout starts after the rear curtain blade starts travelling).
Regarding claim 15, Hasuda discloses a shutter unit comprising: a base part including an opening through which light is transmitted (figure 2 exhibits a shutter unit including substrate 210 which is a base for the shutter and includes an opening for the image sensor as disclosed at paragraph 31); an opening and closing blade that shields a part of the opening from light depending on a timing of a charge reset (figure 4 exhibits rear curtain blade 250 as disclosed at paragraph 41; paragraph 63 teaches that the rear curtain shields a portion of opening 215 based on the reset timing in order to achieve an exposure time for each row of the image sensor); and the shutter unit including a support part that supports the opening and closing blade (figure 4 exhibits a rear curtain driving arm 251 as disclosed at paragraph 41), wherein only one opening and closing blade is included, and a width of the opening and closing blade in a traveling direction is smaller than a width of the opening in the traveling direction (paragraph 46 further teaches that rear curtain blade only partly covers the opening 215).  However, Hasuda fails to disclose wherein the shutter unit is disposed on a front surface of the imaging element and wherein only one opening and closing blade is included.
Itaya is a similar or analogous system to the claimed invention as evidenced Itaya teaches an imaging device wherein the motivation of minimizing the horizontal spacing between the shutter and image sensor, thereby allowing for a reduction in size of the overall camera would have prompted a predictable variation of Hasuda by applying Itaya’s known principal of providing a shutter unit disposed on a front surface of the imaging element (figure 4 exhibits wherein mount box 130 is connected together, while figure 6 exhibits shutter unit 150 mounted to the front of image shake correction unit 160 which includes image sensor 112 as disclosed at paragraph 105).
In view of the motivations such as minimizing the horizontal spacing between the shutter and image sensor, thereby allowing for a reduction in size of the overall camera   one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hasuda.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Hasuda in view of Itaya fails to disclose wherein only one opening and closing blade is included.
Hasuda teaches an imaging device with front and rear mechanical curtains, wherein the rear mechanical curtain has a single blade (paragraph 46 teaches that a single rear curtain blade is provided).  Shintani teaches that a shutter having mechanical front and rear curtains may be substituted for a shutter having only an electronic front curtain and a mechanical rear curtain (paragraph 43 teaches that a mechanical front curtain may be omitted in place of an electronic front curtain).  Because both Hasuda and Shintani teach shutter mechanisms for a camera, it would have been obvious to a person having ordinary skill in the art to substitute an electronic front curtain as taught by Shintani for the mechanical front curtain taught by Hasuda, to achieve the predictable result of controlling the start of an exposure period.  Furthermore, because Hasuda teaches that the rear curtain may contain a single opening and closing blade (paragraph 46 teaches that a single rear curtain blade is provided), the substitution results in wherein only one opening and closing blade is included.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hasuda in view of Itaya in view of Shintani and further in view of Murashima et al. (United States Patent Application Publication 2018/0011387), hereinafter referenced as Murashima.
Regarding claim 3, Hasuda in view of Itaya and further in view of Shintani discloses everything claimed as applied above (see claim 1), however, wherein a moving speed of the opening and closing blade is determined depending on a reset speed of an electronic front curtain by the charge reset.
Murashima is a similar or analogous system to the claimed invention as evidenced Murashima teaches an imaging device wherein the motivation of ensuring a same exposure time for each row of the image sensor would have prompted a predictable variation of Hasuda by applying Murashima’s known principal of determining a moving speed of a rear curtain based on a reset speed of an electronic front curtain reset (figure 12 exhibits wherein a rear curtain speed is set to match a reset speed of an electronic front curtain as disclosed at paragraph 141).
In view of the motivations such as ensuring a same exposure time for each row of the image sensor one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hasuda.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hasuda in view of Itaya in view of Shintani in view of Hasuda (United States Patent Application Publication 2017/0155854), hereinafter referenced as Hasuda ‘854.
Regarding claim 6, Hasuda in view of Itaya and further in view of Shintani discloses everything claimed as applied above (see claim 5), however, Hasuda fails to disclose wherein the control unit performs control to cause the charge reading to be performed on a pixel being shielded from light by the opening and closing blade.
Hasuda ‘854 is a similar or analogous system to the claimed invention as evidenced Hasuda ‘854 teaches a camera wherein the motivation of minimizing the time between the end of exposure in a row and the readout of pixels in the row would have prompted a predictable variation of Hasuda by applying Hasuda ‘854’s known principal of having a control unit perform control to cause the charge reading to be performed on a pixel being shielded from light by the opening and closing blade (paragraph 80 teaches reading out pixels of a row being shielded from light by the rear curtain).
In view of the motivations such as minimizing the time between the end of exposure in a row and the readout of pixels in the row one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hasuda.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 16, Hasuda discloses a shutter control method in an imaging device comprising: an imaging element that receives light from a subject, performs photoelectric conversion and resets electric charge of each of pixels depending on a timing of a charge reset (figure 1 exhibits image sensor 22 as disclosed at paragraph 23); a shutter unit including a base part (figure 2 exhibits a shutter unit including substrate 210 which is a base for the shutter as disclosed at paragraph 31) and includes an opening through which light passes (figure 2 exhibits opening 215 as disclosed at paragraph 29), an opening and closing blade that shields a part of the opening from light depending on the timing of the charge reset (figure 4 exhibits rear curtain blade 250 as disclosed at paragraph 41; paragraph 63 teaches that the rear curtain shields a portion of opening 215 based on the reset timing in order to achieve an exposure time for each row of the image sensor), and a support part that supports the opening and closing blade (figure 4 exhibits a rear curtain driving arm 251 as disclosed at paragraph 41), and a width of the opening and closing blade in a traveling direction is smaller than a width of the opening in the traveling direction (paragraph 46 further teaches that rear curtain blade only partly covers the opening 215), the shutter control method comprising: performing the charge reset of the imaging element (paragraph 61 teaches performing charge reset of the pixels); causing traveling of the opening and closing blade to be started (paragraph 63 teaches causing travel of the rear shutter to be started); and performing charge reading of a pixel located in a region shielded from light by the opening and closing blade.  However, Hasuda fails to disclose wherein the shutter unit is disposed on a front surface of the imaging element and wherein only one opening and closing blade is included, and performing charge reading of a pixel located in a region shielded from light by the opening and closing blade, and performing charge reading of a pixel located in a region shielded from light by the opening and closing blade.
Itaya is a similar or analogous system to the claimed invention as evidenced Itaya teaches an imaging device wherein the motivation of minimizing the horizontal spacing between the shutter and image sensor, thereby allowing for a reduction in size of the overall camera would have prompted a predictable variation of Hasuda by applying Itaya’s known principal of providing a shutter unit disposed on a front surface of the imaging element (figure 4 exhibits wherein mount box 130 is connected together, while figure 6 exhibits shutter unit 150 mounted to the front of image shake correction unit 160 which includes image sensor 112 as disclosed at paragraph 105).
In view of the motivations such as minimizing the horizontal spacing between the shutter and image sensor, thereby allowing for a reduction in size of the overall camera   one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hasuda.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Hasuda in view of Itaya fails to disclose wherein only one opening and closing blade is included, and performing charge reading of a pixel located in a region shielded from light by the opening and closing blade.
Hasuda teaches an imaging device with front and rear mechanical curtains, wherein the rear mechanical curtain has a single blade (paragraph 46 teaches that a single rear curtain blade is provided).  Shintani teaches that a shutter having mechanical front and rear curtains may be substituted for a shutter having only an electronic front curtain and a mechanical rear curtain (paragraph 43 teaches that a mechanical front curtain may be omitted in place of an electronic front curtain).  Because both Hasuda and Shintani teach shutter mechanisms for a camera, it would have been obvious to a person having ordinary skill in the art to substitute an electronic front curtain as taught by Shintani for the mechanical front curtain taught by Hasuda, to achieve the predictable result of controlling the start of an exposure period.  Furthermore, because Hasuda teaches that the rear curtain may contain a single opening and closing blade (paragraph 46 teaches that a single rear curtain blade is provided), the substitution results in wherein only one opening and closing blade is included.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Hasuda in view of Itaya and further in view of Shintani fails to disclose performing charge reading of a pixel located in a region shielded from light by the opening and closing blade.
Hasuda ‘854 is a similar or analogous system to the claimed invention as evidenced Hasuda ‘854 teaches a camera wherein the motivation of minimizing the time between the end of exposure in a row and the readout of pixels in the row would have prompted a predictable variation of Hasuda by applying Hasuda ‘854’s known principal of having a control unit perform control to cause the charge reading to be performed on a pixel being shielded from light by the opening and closing blade (paragraph 80 teaches reading out pixels of a row being shielded from light by the rear curtain).
In view of the motivations such as minimizing the time between the end of exposure in a row and the readout of pixels in the row one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hasuda.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 7, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hasuda in view of Itaya in view of Shintani and further in view of Honda (United States Patent Application Publication 2019/0212633).
Regarding claim 7, Hasuda in view of Itaya and further in view of Shintani discloses everything claimed as applied above (see claim 4), in addition, Hasuda discloses wherein the opening and closing blade has a first traveling mode in which the opening and closing blade travels from one end side of the opening toward another end side on an opposite side.  However, Hasuda fails to disclose a second traveling mode in which the opening and closing blade travels from the another end side toward the one end side, and the control unit has a bidirectional mode in which the charge reset and the charge reading are performed in both the first traveling mode and the second traveling mode.
Honda is a similar or analogous system to the claimed invention as evidenced Honda teaches an imaging device wherein the motivation of improving frame rate with a mechanical shutter while suppressing a rolling shutter distortion would have prompted a predictable variation of Hasuda by applying Honda’s known principal of providing a second traveling mode in which the opening and closing blade travels from the another end side toward the one end side (figures 9A and 9B exhibit two different traveling modes in which an electronic shutter as a front curtain and a mechanical shutter acts as a rear curtain and in which the driving directions are reversed as disclosed at paragraphs 84 and 86), and the control unit has a bidirectional mode in which the charge reset and the charge reading are performed in both the first traveling mode and the second traveling mode (figure 15A exhibits step S204 in which a round-travel imaging mode is activated in which the shutter travel direction alternates each frame as disclosed at paragraph 118).  When applying this known technique to Hasuda in which only a single mechanical shutter is provided, it would have been obvious to a person having ordinary skill in the art to use this mechanical shutter as the rear shutter for both imaging modes as Honda teaches that the shutters can act as shutters in both driving directions (paragraph 33 teaches that each shutter can travel forwards and backwards).
In view of the motivations such as improving frame rate with a mechanical shutter while suppressing a rolling shutter distortion one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hasuda.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 8, Hasuda in view of Itaya in view of Shintani and further in view of Honda, discloses everything claimed as applied above (see claim 7), in addition, Honda discloses wherein the control unit causes the bidirectional mode to be executed in a continuous shooting mode in which still images are continuously acquired (figure 7 exhibits step S102 which if the imaging mode is a continuous capturing mode A1, then the round-travel imaging mode is executed as disclosed at paragraphs 64-66).
Regarding claim 12, Hasuda in view of Itaya in view of Shintani and further in view of Honda, discloses everything claimed as applied above (see claim 7), in addition, Hasuda discloses wherein the shutter unit includes a drive part that drives the support part (paragraphs 24 and 30 teach that the shutter includes a rear curtain actuator including a motor).  However, Hasuda discloses wherein the control unit changes an output of the drive part between the first traveling mode and the second traveling mode (figure 14 exhibits camera CPU 113 which changes an output of a shutter motor between forwards and backwards as disclosed at paragraph 67 .
Honda is a similar or analogous system to the claimed invention as evidenced Honda teaches an imaging device wherein the motivation of improving frame rate with a mechanical shutter while suppressing a rolling shutter distortion would have prompted a predictable variation of Hasuda by applying Honda’s known principal of controlling an output of the drive part between the first traveling mode and the second traveling mode.
In view of the motivations such as improving frame rate with a mechanical shutter while suppressing a rolling shutter distortion one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hasuda.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hasuda in view of Itaya in view of Shintani in view of Honda and further in view of Ooba et al. (United States Patent 4,162,840), hereinafter referenced as Ooba.
Regarding claim 9, Hasuda in view of Itaya in view of Shintani in view of Honda discloses everything claimed as applied above (see claim 7), however, Hasuda fails to disclose wherein the support part during traveling of the opening and closing blade does not overlap a non-light-shielded region that is a portion of the opening that is not shielded from light by the opening and closing blade. 
Ooba is a similar or analogous system to the claimed invention as evidenced Ooba teaches a camera shutter wherein the motivation of preventing unintentional blocking of light from the image sensor would have prompted a predictable variation of Hasuda by applying Ooba’s known principal of providing the support part such that during traveling of the opening and closing blade the support part does not overlap a non-light-shielded region that is a portion of the opening that is not shielded from light by the opening and closing blade (figures 1 exhibits wherein support parts 2 and 3 do not overlap any unshielded portion of the opening 1a throughout the movement of the shutter blade 6).
In view of the motivations such as preventing unintentional blocking of light from the image sensor one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hasuda.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 10, Hasuda in view of Itaya in view of Shintani in view of Honda and further in view of Ooba discloses everything claimed as applied above (see claim 9), in addition, Ooba discloses wherein during the traveling of the opening and closing blade, the support part overlaps the opening and closing blade at an entire portion overlapping the opening (figures 1 exhibits wherein support parts 2 and 3 overlap shutter blade 6 at an entire portion overlapping the opening).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hasuda in view of Itaya in view of Shintani in view of Honda and further in view of Nakano et al. (United States Patent Application Publication 2014/0247387), hereinafter referenced as Nakano.
Regarding claim 9, Hasuda in view of Itaya in view of Shintani in view of Honda discloses everything claimed as applied above (see claim 7), however, Hasuda fails to disclose wherein the support part during traveling of the opening and closing blade does not overlap a non-light-shielded region that is a portion of the opening that is not shielded from light by the opening and closing blade. 
Nakano is a similar or analogous system to the claimed invention as evidenced Nakano teaches a camera shutter wherein the motivation of preventing unintentional blocking of light from the image sensor would have prompted a predictable variation of Hasuda by applying Nakano’s known principal of providing the support part such that during traveling of the opening and closing blade the support part does not overlap a non-light-shielded region that is a portion of the opening that is not shielded from light by the opening and closing blade (figures 5-7 exhibit wherein support parts 31b and 32b does not overlap any unshielded portion of the opening 11 throughout the movement of the shutter).
In view of the motivations such as preventing unintentional blocking of light from the image sensor one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hasuda.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 11, Hasuda in view of Itaya in view of Shintani in view of Honda and further in view of Nakano discloses everything claimed as applied above (see claim 9), in addition, Nakano discloses wherein during the traveling of the opening and closing blade, an entire portion of the support part is located outside the opening (figures 5-7 exhibit wherein support parts 31b and 32b entirely remain outside of the of the opening 11 throughout the movement of the shutter).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hasuda in view of Itaya in view of Shintani and further in view of Nakano.
Regarding claim 13, Hasuda in view of Itaya and further in view of Shintani discloses everything claimed as applied above (see claim 1), in addition, Hasuda discloses wherein the shutter unit includes a drive part that drives the support part (paragraphs 24 and 30 teach that the shutter includes a rear curtain actuator including a motor).  However, Hasuda fails to disclose the control unit changes an output of the drive part depending on a posture of the shutter unit.
Nakano is a similar or analogous system to the claimed invention as evidenced Nakano teaches a focal plane shutter for a camera wherein the motivation of obtaining an ideal movement speed thereby reducing exposure time error would have prompted a predictable variation of Hasuda by applying Nakano’s known principal of changing an output of the drive part depending on a posture of the shutter unit (paragraph 71 teaches using a correction table which is based on the posture of the camera to adjust a drive current of a trailing shutter).
In view of the motivations such as obtaining an ideal movement speed thereby reducing exposure time error one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hasuda.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hasuda in view of Itaya in view of Shintani and further in view of Niwamae (United States Patent Application Publication 2016/0266469).
Regarding claim 14, Hasuda in view of Itaya and further in view of Shintani discloses everything claimed as applied above (see claim 1), in addition, Hasuda discloses wherein the opening and closing blade includes a front end portion that is an end portion on a traveling direction side and a rear end portion that is an end portion on an opposite side (figure 4 exhibits wherein the rear curtain blade 250 has a front end portion and a rear end portion).  However, Hasuda fails to disclose the control unit causes the opening and closing blade to travel at a first speed when a state of the front end portion changes from a state of being located outside the opening to a state of being located in the opening, and causes the opening and closing blade to travel at a second speed lower than the first speed in a state in which the front end portion is located outside the opening and the rear end portion is located in the opening.
Niwamae is a similar or analogous system to the claimed invention as evidenced Niwamae teaches a method for controlling a rear curtain mechanical shutter wherein the motivation of reducing wear in the cam that would affect running precision of the shutter would have prompted a predictable variation of Hasuda by applying Niwamae’s known principal of causing the opening and closing blade to travel at a first speed when a state of the front end portion changes from a state of being located outside the opening to a state of being located in the opening (figures 9A-9C exhibit a driving state of a rear shutter in which the shutter blades are driven at a first speed when the front end portion of the leading blade transitions from being outside the aperture 1a to inside aperture 1a as disclosed at paragraph 142, and causing the opening and closing blade to travel at a second speed lower than the first speed in a state in which the front end portion is located outside the opening and the rear end portion is located in the opening (figures 10A-10C show that the speed of the shutter blade is reduced as the leading edge exits the aperture area, but while the trailing edge is still within the aperture as disclosed at paragraph 146).
In view of the motivations such as reducing wear in the cam that would affect running precision of the shutter one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hasuda.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Irie et al. (United States Patent 10,812,732) teaches a shutter device for a camera.
Kawai (United States Patent Application Publication 2017/0329203) teaches a camera shutter.
Iwasaki (United States Patent Application Publication 2011/0181754) a method of image capturing.
Date et al. (United States Patent 4,268,147) teaches a focal plane shutter.
Inoue (United States Patent 4,220,409) teaches a focal plane shutter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696